          Case 1:21-cr-00312-JEB Document 21 Filed 04/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
             v.                                       :       CRIMINAL NO. 21-CR-312-JEB
                                                      :
BRADLEY STUART BENNETT,                               :
                                                      :
                  Defendant.                          :

        NOTICE OF CORRECTION TO GOVERNMENT=S MEMORANDUM IN
                    SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits notice to the Court correcting a fact proffered in its

Memorandum in Support of Pretrial Detention and discussed at Defendant’s detention hearings on

April 29, 2021, and April 30, 2021, as this fact was important to the Court in its detention decision

announced on the record today.

       In the government’s memorandum, the following fact was proffered in good faith by the

undersigned based on information and belief from discussions with FBI agents and investigators:

“Defendant further admitted he threw his approximate $1000 phone out of the window on the way

to the courthouse, claiming it did not work.” Doc. 18 at 7. Prior to filing the government’s

memorandum, the undersigned had asked the assigned case agent to review the facts proffered in

the memorandum for accuracy. The case agent did not correct this statement.

       After this Court’s hearing today on detention, the undersigned learned from law

enforcement that Defendant had stated that his phone broke, and he admitted he tossed it

somewhere along 1-77. Defendant did not expressly admit that he threw the phone out of the

window on the way to the courthouse. However, law enforcement inferred from this statement

                                                 1
          Case 1:21-cr-00312-JEB Document 21 Filed 04/30/21 Page 2 of 2




that Defendant had done so, as this was the most logical route to the courthouse. The undersigned

sincerely apologizes to this Court for this misunderstanding in the Defendant’s statement and

hereby corrects the record.

       It is not known when Defendant threw the phone out the window. He last called law

enforcement on April 9, 2021, from his telephone line and surrendered on April 12, 2021. Agents

have reviewed call detail records for Defendant’s phone and know he last used his phone at

approximately 8:00 pm on April 11, 2021, approximately twelve hours before his surrender.


                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney



                                             By:    /s/ Monica A. Stump
                                                    Monica A. Stump
                                                    PA Bar No. 90168
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, DC 20530
                                                    Phone: (202) 252-2641




                                               2
